                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

Wolf Creek Contracting Company, LLC,              :
                                                  :
                        Plaintiff,                :
                                                  :
v.                                                :      Case No. 2:19-cv-4142
                                                  :
Calvin Contractors, Inc.,                         :      JUDGE SARAH D. MORRISON
                                                  :      Magistrate Judge Jolson
                        Defendant.                :

                                       OPINION & ORDER
          Plaintiff Wolf Creek Contracting, LLC (“Wolf Creek”) moves for partial summary

judgment. (ECF No. 15.) Defendant Calvin Contractors, Inc. (“Calvin”) opposes. (ECF No. 16).

After due consideration, the Court DENIES the motion as MOOT. (ECF No. 15.)

     I.      BACKGROUND

          In April 2018, Wolf Creek, an Ohio limited liability company, and Calvin, a West

Virginia corporation, entered into a Subcontract Agreement (“Agreement”) regarding the

construction of the Nicholas Counter Transfer Station (“Project”) in Calvin, West Virginia.

(Gatewood Aff. ¶ 3; ECF No. 1-1.) The Project encompassed public land. Pursuant to the

Contract, Wolf Creek agreed to pay Calvin $65,000 for completing the Project’s site work.

Disputes about Calvin’s performance arose, resulting in Wolf Creek’s terminating the Agreement

in June 2018. Thereafter, Calvin placed a $42,660.00 mechanic’s lien on the worksite in August

2018.

          Wolf Creek’s two-count diversity Complaint asserts a claim for breach of contract and

seeks a declaratory judgment that the mechanic’s lien is void, legally ineffective, released, and/or




                                                 1
discharged. Wolf Creek seeks $179,517.65 in damages. 1 Calvin denies all allegations and asserts

counterclaims for breach of contract and unjust enrichment. (ECF No. 8.)

         Presently, Wolf Creek moves for summary judgment on its declaratory judgment count

and on Calvin’s counterclaims. The Court reviews the requisite standard before turning to a

consideration of the parties’ arguments.

   II.       STANDARD OF REVIEW

         Under Federal Rule of Civil Procedure 56, summary judgment is proper if the evidentiary

materials in the record show that there is “no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a); see Longaberger Co. v.

Kolt, 586 F.3d 459, 465 (6th Cir. 2009). The moving party bears the burden of proving the

absence of genuine issues of material fact and its entitlement to judgment as a matter of law,

which may be accomplished by demonstrating that the nonmoving party lacks evidence to

support an essential element of its case on which it would bear the burden of proof at trial. See

Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986); Walton v. Ford Motor Co., 424 F.3d 481,

485 (6th Cir. 2005).

         The “mere existence of some alleged factual dispute between the parties will not defeat

an otherwise properly supported motion for summary judgment; the requirement is that there be

no genuine issue of material fact.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986)

(emphasis in original); see also Longaberger, 586 F.3d at 465. “Only disputed material facts,

those ‘that might affect the outcome of the suit under the governing law,’ will preclude summary

judgment.” Daugherty v. Sajar Plastics, Inc., 544 F.3d 696, 702 (6th Cir. 2008) (quoting


         1
          Wolf Creek’s members are all Ohio citizens. (ECF No. 18.) Therefore, the parties are
diverse. The amount in controversy requirement is also satisfied. Hence, the Court has
jurisdiction under 28 U.S.C. § 1332(a).
                                                 2
Anderson, 477 U.S. at 248). Accordingly, the nonmoving party must present “significant

probative evidence” to demonstrate that “there is [more than] some metaphysical doubt as to the

material facts.” Moore v. Philip Morris Cos., Inc., 8 F.3d 335, 340 (6th Cir. 1993).

          A district court considering a motion for summary judgment may not weigh evidence or

make credibility determinations. Daugherty, 544 F.3d at 702; Adams v. Metiva, 31 F.3d 375, 379

(6th Cir. 1994). Rather, in reviewing a motion for summary judgment, a court must determine

whether “the evidence presents a sufficient disagreement to require submission to a jury or

whether it is so one-sided that one party must prevail as a matter of law.” Anderson, 477 U.S. at

251-52. The evidence, all facts, and any inferences that may permissibly be drawn from the facts

must be viewed in the light most favorable to the nonmoving party. Matsushita Elec. Indus. Co.

v. Zenith Radio Corp., 475 U.S. 574, 587 (1986); Eastman Kodak Co. v. Image Technical Servs.,

Inc., 504 U.S. 451, 456 (1992). However, “[t]he mere existence of a scintilla of evidence in

support of the plaintiff’s position will be insufficient; there must be evidence on which the jury

could reasonably find for the plaintiff.” Anderson, 477 U.S. at 252; see Dominguez v. Corr. Med.

Servs., 555 F.3d 543, 549 (6th Cir. 2009).

   III.      ANALYSIS

          Wolf Creek argues summary judgment in its favor is warranted on its declaratory

judgment count because public property is not subject to a mechanic’s lien under West Virginia

Code 38-2-9. Calvin’s response establishes that it has released its lien. (ECF No. 16.) Hence,

Wolf Creek’s Motion for Partial Summary Judgment as to its declaratory judgment claim is

MOOT. (ECF No. 15.)

          Wolf Creek next seeks dismissal of Calvin’s breach of contract and unjust enrichment

counterclaims without prejudice. As grounds, Wolf Creek states that Calvin cannot assert those

                                                 3
claims under R.C. § § 1703.03 and 1703.29(A) because Calvin is not licensed or registered to do

business in Ohio. Ohio R.C. § 1703.03 states “[n]o foreign corporation . . . shall transact business

in this state unless it holds an unexpired and uncanceled license to do so issued by the secretary

of state.” In turn, R.C. § 1703.29(A) provides:

               [t]he failure of any corporation to obtain a license under sections
               1703.01 to 1703.31 of the Revised Code, does not affect the
               validity of any contract with such corporation, but no foreign
               corporation that should have obtained such license shall maintain
               any action in any court until it has obtained such license.

       Calvin agrees that it was not licensed to conduct business in Ohio at the time it filed its

counterclaims. (ECF No. 16.) Calvin, however, has since registered with the Ohio Secretary of

State as a foreign corporation. Id. As such, Calvin urges dismissal is inappropriate.

       The Court concurs. Other courts in this district have declined to dismiss under similar

circumstances. See Capital City Energy Grp., Inc. v. Kelley Drye & Warren LLP, No. 2:11-cv-

00207, 2011 U.S. Dist. LEXIS 125784, at *12 (S.D. Ohio Oct. 31, 2011) (declining to dismiss

case for a “nonexistent violation” when plaintiff remedied issue of licensing after filing its

Complaint but prior to motion to dismiss becoming ripe in interest of judicial economy); Ferron

v. Search Cactus, L.L.C., No. 2:06-CV-327, 2007 WL 1792331, at *3 (S.D. Ohio June 19, 2007)

(denying motion to dismiss defendant’s counterclaim because defendant became registered in

Ohio before motion to dismiss was ripe in interest of judicial economy). The Court sees no

reason to reach a different result here. Hence, Wolf Creek’s Motion for Partial Summary

Judgment as to Calvin’s counterclaims is MOOT. (ECF No. 15.)




                                                  4
       IV.   CONCLUSION

       Wolf Creek’s Motion for Partial Summary Judgment is DENIED as MOOT. (ECF No.

15.)

       IT IS SO ORDERED.

                                              /s/ Sarah D. Morrison
                                              SARAH D. MORRISON
                                              UNITED STATES DISTRICT COURT




                                          5
